UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7223


ROBERT L. MACK,

                      Plaintiff – Appellant,

          v.

FEDERAL BUREAU OF PRISONS; JOHN R. OWEN,             Warden;   DR.
KRISTIC BRANTLEY, Drug Program Coordinator,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Henry M. Herlong, Jr., Senior
District Judge. (4:10-cv-00567-HMH)


Submitted:   December 15, 2011            Decided:   December 20, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Mack, Appellant Pro Se.      Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert    L.   Mack   appeals   the   district       court’s    order

adopting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have   reviewed    the   record   and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Mack v. Fed. Bureau of Prisons, No. 4:10-cv-00567-HMH

(D.S.C. Aug. 3, 2011).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court   and    argument     would    not   aid   the

decisional process.



                                                                         AFFIRMED




                                       2